Citation Nr: 1014126	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  07-26 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a status post right 
shoulder injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to 
March 1988, and from May 1989 to February 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has reviewed the record and finds that additional 
development is required in the present case.  Specifically, 
the Veteran indicated on his August 2007 substantive appeal 
that he was requesting a BVA hearing. A hearing was 
scheduled; however, in a letter received by the Board the 
morning of the hearing, the Veteran requested that the 
hearing be postponed due to the fact that his transportation 
to the hearing had fallen through.   

The Board rescheduled the Veteran's hearing for February 
2010.  The Veteran once again requested that the hearing be 
rescheduled because the person who was supposed to give him a 
ride cancelled at the last minute. This hearing has not yet 
been rescheduled. Moreover, the record does not indicate that 
he has withdrawn his hearing request.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
hearing before the Board at the RO.  He 
should be notified of the date, time and 
place of such a hearing by letter mailed 
to his current address of record, with a 
copy sent to his representative.  If he 
desires to withdraw the hearing, he 
should do so in writing at the RO. 
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


